Citation Nr: 0030500	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back disorder.

2.  Entitlement to an increased evaluation for rhinoplasty 
and septoplasty for deviated nasal septum, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chronic left 
knee pain, status post medial meniscectomy with arthritic 
changes, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  That decision denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a low back disorder.  That rating decision 
also granted service connection for rhinoplasty and 
septoplasty for deviated nasal septum, and for chronic left 
knee pain, status post medial meniscectomy.  The April 1998 
rating decision assigned a noncompensable evaluation for both 
of these disabilities.  The veteran appealed that decision 
with respect to both of the assigned evaluations and the 
denial of his request to reopen his lumbosacral spine 
disorder claim.

During the course of this appeal, in a November 1999 
Supplemental Statement of the Case, the RO assigned 10 
percent ratings for both the nasal and the left knee 
disabilities. 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  In an unappealed RO administrative decision dated in 
August 1981, the veteran's claim for entitlement to service 
connection for a low back disorder was denied.

3.  The evidence received since the August 1981 RO 
administrative decision is not relevant or probative to the 
question of whether the veteran has a low back disorder which 
is related to service and is not the result is his own 
willful misconduct.

4.  The veteran's rhinoplasty and septoplasty for deviated 
nasal septum is manifested by a deviation of the nasal 
pyramid and septum with moderate obstruction of the right 
nasal airway, and no polyps or infection. 

5.  The veteran's chronic left knee pain, status post medial 
meniscectomy with arthritic changes minimal is manifested by 
minimal findings to include no effusion or lateral 
instability, and less than 1/2 cm of anterior/posterior 
movement; a range of motion from 0 to 142 degrees with no 
apparent pain, and some mild crepitus but very little popping 
with range of motion


CONCLUSIONS OF LAW

1.  The August 1981 RO administrative decision which denied 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence submitted since the August 1981 RO 
administrative decision is not new and material and the 
veteran's claim for this benefit is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for rhinoplasty and septoplasty for deviated nasal 
septum, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.96, Diagnostic Code 6502 (1999).

4.  The scheduler criteria for an evaluation in excess of 10 
percent for chronic left knee pain, status post medial 
meniscectomy with arthritic changes, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010, 5257 (1999); VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Request to Reopen

The veteran is requesting that his claim for entitlement to 
service connection for a low back disorder be reopened.  The 
veteran's claim for service connection had been denied in a 
March 1969 rating decision.  In that decision, the RO 
concluded that there was no evidence of aggravation of a 
congenital condition, which was diagnosed as unstable 
lumbosacral joint probably from a congenital anomaly with 
minimal orthopedic findings.  

In September 1979, the veteran filed an application claiming 
service connection for a back injury.  In December 1979, the 
veteran filed a notice of disagreement with respect to his 
back claim.  Subsequently, a December 1979 RO rating decision 
denied service connection for a back disorder, on the grounds 
that the evidence currently submitted by the veteran was not 
material.  An August 1981 RO administrative decision 
concluded that the veteran's inservice injury was incurred 
not in the line of duty.  

The veteran was notified of the August 1981 decision that 
month, but did not timely appeal the decision and it became 
final, based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  
That rating decision was the last final decision before the 
veteran's present attempt to reopen his claim. 

The evidence pertinent to the issue of service connection for 
a low back disorder, which was of record at the time of the 
RO's August 1981 final decision, included the veteran's DD 
Form 214, Service Personnel Record Form, service medical 
records, private medical records and the report of a February 
1969 VA examination.  The veteran's DD Form 214 shows non pay 
periods, time lost, from May 13, to May 14, 1967.  In 
summary, these records show that in May 1967, the veteran was 
hospitalized for observation for nine days.  The report of 
hospitalization noted that the course in the hospital was 
uneventful.  The diagnosis was contusion of the back and left 
spondylolysis of L5, S1 on the left.  A June 1967 physical 
profile record noted that the veteran had congenital defect 
of the low back.  An August 1967 radiographic report contains 
a conclusion of transitional lumbo-sacral vertebrae with a 
left sided spondylolysis and slight rotation in relation to 
the vertebrae above and below it.

An October 1967 consultation sheet shows that the veteran was 
seen for low back pain for six months.  The provisional 
diagnosis after examination at that time was chronic low back 
pain; and it was noted that X-ray examination showed spina 
bifida S1, spondylolysis L5 on the right side.    

The report of a February 1969 VA examination shows a history 
that the during service, in March 1967, it was reported that 
the veteran, was struck in the back in an auto-pedestrian 
accident, but was not injured severely.  He was treated by 
physical therapy and recovered rapidly.  He currently 
suffered no pain or restriction of motion.  After 
examination, the diagnosis was unstable lumbosacral joint, 
probably from a congenital anomaly, with minimal orthopedic 
findings but obvious industrial disability as described in 
the history.  

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Evans, 9 Vet. App. 273, 283; but 
see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

In attempting to reopen his claim, the veteran again asserts 
that he has a low back disorder, which is the result of his 
service and due to injuries sustained in a automobile 
accident in which as a pedestrian he was struck by a car.  A 
veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 1991).  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. 3.303(c).  Additionally, 38 
C.F.R. 4.9 indicates that mere congenital or developmental 
defects, absent, displaced or supernumerary parts, refractive 
error of the eye, personality disorder and mental deficiency 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  Therefore, 
even if first shown in service, service connection for 
congenital disorders is generally not provided for.  A 
congenital disorder preexisting service may be granted 
service connection only if that disorder is shown to have 
been aggravated by active service.  38 C.F.R. § 3.306.

The documents which have been made part of the record since 
the final  RO decision in August 1981 include service medical 
records, private and VA medical records, reports of VA 
examinations in February 1998 and April 1999, statements from 
the veteran, and the transcript of a February 1999 hearing.  
Some of the documents submitted by the veteran since August 
1981 are duplicates of others previously of record, however, 
some of the documents are new.  

The medical records show that the veteran reported being hit 
by a car on May 15, 1967.  The initial diagnosis at that time 
was multiple contusions, in no acute distress.  On admission, 
he was still drunk and complained about pain in the left 
elbow, left hip and left knee.  He had not been unconscious.  
Service hospital medical records show that he was admitted 
and placed on bed rest for observation and an orthopedic 
consultation.  The diagnosis at that time was spondylolysis, 
L-5; and drunkenness, simple.  There is a DA Form 2173, which 
indicates that the veteran missed 1.5 days of duty including 
that date, and his absence was determined to have interfered 
with the performance of his duty.  

VA orthopedic examination in February 1969 concluded with the 
diagnosis of unstable lumbosacral joint, probably from a 
congenital anomaly, with minimal orthopedic findings but 
obvious industrial disability as described in the history.  
 
The private medical records show that the veteran was 
involved in an accident in which his car was rear-ended in 
March 1986.  During treatment in May 1986, he reported 
chronic back problem dating back to his school days, and by 
1979 after working construction for many years he was forced 
to give up that type of work and retrain.  The May 1986 
treatment report noted that since the recent accident in 
March 1986, he presently had complaints of back pain 
localized in the lower lumbar region, slightly worse on the 
left side, with occasional pain radiating into the left lower 
extremity.  After examination at that time, the impression 
was degenerative arthritis and congenital anomalies of the 
lumbar spine.  Private medical records subsequently show 
diagnoses of widespread osteoarthritis and post-traumatic 
arthritis, involving the cervical spine lumbar spine, knees 
and ankles; and degenerative disk disease, cervical spine, 
and herniated lumbar disk.  In a May 1991 statement, Saul 
Amber, M.D., noted that these diagnoses were established; and 
he stated that the veteran became disabled in 1986 due to 
arthritis and pain from strains superimposed on pre-existing 
degenerative changes.

During a February 1998 VA examination the veteran related a 
history including that he was injured in May 1967 when he was 
hit by a car.  Although the claims file was not available, 
the veteran had what appeared to be almost complete copies of 
records, which were reviewed.  After examination, the 
examination report contains diagnoses of congenital back 
deformity with spondylolysis and spina bifida S1, with back 
pain becoming progressively worse.  The examiner noted that 
there was also documentation of this while in service, 
however, it was possible that the back pain and knee problem 
could be interrelated.  

The low back disorder the veteran now claims as having been 
the result of an automobile-pedestrian accident during 
service, was previously found, following investigation, to 
have been incurred as the result of his own willful 
misconduct.  An analysis of the credible evidence submitted 
since the RO's August 1981 final decision, fails to show 
evidence that objectively demonstrates that there are 
residuals of a low back injury not the result of the 
veteran's willful misconduct in service.  The evidence not 
previously submitted does not bear directly and substantially 
upon the specific matter of willful misconduct in service as 
the cause of an injury that resulted in a low back disorder.  
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new 
and material evidence has not been submitted with respect to 
this basis for service connection.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156.

Regarding whether the veteran's low back disorder is 
generally related to service, either directly or by way of 
aggravation, the evidence submitted up to the time of the 
RO's August 1981 final decision shows that the veteran was 
diagnosed as having a congenital back disorder during 
service.  As was the case in August 1981, the evidence 
submitted since then shows that the veteran has had a 
congenital back disorder, and there is no evidence that this 
was aggravated by service.  The evidence submitted since 
August 1981 does not establish any connection between the 
veteran's low back disorder and his military service.  
Although there are records received since August 1981 of 
orthopedic treatment, there is no medical opinion or other 
competent evidence to etiologically relate a current low back 
disorder to active service that ended many years before in 
March 1968.

The Board is of the opinion that the evidence received since 
the August 1981 final RO decision is essentially cumulative 
or redundant of evidence previously on file; and is not 
sufficiently significant to the specific matters in this case 
that it must be considered in order to fairly decide the 
merits of the low back disorder claim.  Although an abundance 
of clinical records not previously received have been added 
to the record since August 1981, that which does pertain to a 
low back disorder does not bear directly or substantially 
upon the specific matter under consideration here.  That is, 
as with the evidence up to August 1981, the evidence since 
then does not show competent medical evidence to link any 
currently diagnosed low back disorder to service.  

Therefore, the Board finds that the evidence since August 
1981 is either cumulative, redundant, or does not bear 
directly and substantially upon the specific matter under 
consideration; and when considered by itself or in connection 
with evidence previously assembled, is not so significant to 
the issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
evidence submitted since the RO's August 1981 final decision 
is not new and material such that it would warrant reopening 
the veteran's claim.  Therefore, the appeal is denied.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the appellant has provided lay 
statements and testimony asserting that the claimed low back 
disorder is related to service.  However, as a lay person he 
is not competent to offer an opinion concerning the etiology 
of his  claimed disorder.  Espiritu v. Derwinski, 2 Vet. App 
492 (1992).  Hence, these statements are insufficient to 
reopen this claim. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the requirements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

II. Increased Rating Claims

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the appellant in establishing his 
claims.  See 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claims.

Regarding the veteran's increased rating claims, the relevant 
clinical record includes private and VA clinical treatment 
records; reports of VA examinations in February 1998, and 
April and June 1999; statements and other correspondence from 
the veteran; and the transcript of a February 1999 hearing. 

The report of a February 1998 VA examination shows that the 
veteran reported that he had a rhinoplasty in the service and 
he had mild rhinitis which was controlled by a prescription 
nasal spray.  With respect to his left knee disorder, the 
veteran reported complaints that he had not had any 
effusions, locking or collapse, but that the knee did pop and 
hurt.  On physical examination, the veteran walked with a 
somewhat stiff but not asymmetrical gait.  He was able to 
achieve a half-squat at most unless he leaned against the 
wall.  He could hop briefly.  He was a bit unstable on his 
heels and toes but was able to walk so.  On examination of 
the knees, there was a medial surgical scar over the left 
knee.  There was no effusion.  There was a pop-click palpable 
with movement of the knee.  Range of motion was the same for 
the left as for the right knee, 0-145 degrees.  The report 
contains an impression of chronic left knee pain, with a 
history of left medial meniscectomy at age 17, a course by 
his military records "copies" suggesting aggravation of this 
left knee problem with multiple visits especially throughout 
his early military career.  The examiner concluded with a 
comment that as described above, the knee pain itself had 
become less prominent because of the development of all the 
other joint pains including the back problems in particular.   

The report of an April 1999 VA examination for his left knee 
disorder and for his deviated nasal septum with nasal 
complaints shows that the veteran reported that he had had a 
left medial meniscectomy in 1964.  He described a preceding 
period of the knee locking and swelling.  However, he 
reported that even after the surgery, the knee tended to 
swell when he was on his feet a lot, carrying a pack, and in 
other certain situations.  The examination noted that it was 
difficult to get a very clear picture of his left knee status 
now, because of the veteran's complaints of being, 
"disabled," by his back for the past ten or fifteen years.  
He reported having had 
episodes when that knee or leg, "gives out."  The examiner 
noted that, again, this was when the veteran was attributing 
bilateral weakness or even numbness in his legs to his back 
condition.  The veteran reported that if, somehow, he was 
much on his feet, the knee still can swell.  He reported that 
in those situations, it does get painful, but it no longer 
locked.  He also indicated that the left knee range of motion 
was more restricted than it used to be prior to the surgery.  
The examiner noted that the claims file contained notes in 
support of a, "cruciate ligament injury," in 1966 and 1967.  
The examiner noted that he could not find any notes which 
indicated knee instability at that tune.

The April 1999 VA examination report noted that a claims file 
review also showed that there were complaints of difficulty 
breathing through the nose and of some epistaxis, leading to 
the rhinoplasty for deviated nasal septum in 1967.  The 
report noted that the veteran was not seeing an ENT physician 
for these problems.  The veteran reported complaints that the 
nose bled occasionally when he blows it.  He complained of 
difficulty breathing through his nose still, with lots of, 
"congestion," but without purulent mucous discharge or 
infections.  He did not describe any pain in the sinus 
regions, which would be suggestive of recurrent sinusitis.  
He did have a prescribed nose spray.  He also described 
intermittently, "flushing," his nose with some type of 
solution, which resulted in discharging a large amount of 
mucous.  He stated that he used to do this three times a 
week.

On physical examination, the veteran did not appear to be 
chronically ill.  He was able to toe walk, but demonstrated 
some awkwardness and instability in doing this, which he 
attributed to his back and hip problems.  He was able to heel 
stand and walk with his right foot but demonstrated that he 
could not stand on the left heel, but it was not clear to the 
examiner that this was because of the left knee.  He 
indicated that he could only do an approximately one-third 
squat, attributing this to his knee.

There was a medial left knee surgical scar.  The appearance 
of the knees was symmetrical and normal.  There was no 
effusion.  Range of motion of the left knee was 0-142 degrees 
and there was no apparent pain.  There was some mild 
crepitus, but very little popping, with the left knee range 
of motion.  There was no lateral instability.  There was less 
than 1/2 cm of anterior/posterior movement.

The left calf was 1 cm smaller than the right, 36 versus 37 
cm.  Although 18 cm above the patella, there was a possible 1 
cm difference in thigh measurements, 50 versus 51 cm, this 
was much less definite because of the difficulties in  
measuring exactly at the same point in that region.

The nose was abnormal to inspection in that there was some 
deviation to the left.  In turn, inferiorly at least, there 
appeared to be some nasal septal deviation slightly to the 
right.  The mucous membranes appeared normal.  No polyps were 
seen.  There was no excessive amount of mucous.  There was no 
sinus tenderness.  On grossly trying to judge air movement 
through the nose, the examiner noted that there seemed to be 
no obstruction through the left nostril.  There was some 
slight relative decrease in air movement through the right 
nostril but he was able to breathe through either nostril, 
with mouth closed, with no evidence of distress.  The 
oropharynx was normal and there was no postnasal discharge.

The April 1999 VA examination report contains diagnoses of 
(1) left knee, status post medial meniscectomy and possible 
history of cruciate ligament strain, with minimal findings as 
described.  There was some difficulty judging some of the 
restrictions on examination, such as heel standing, because 
much of this the veteran attributed to his back and hip 
problems; and (2) status post rhinoplasty and septal 
deviation with some mild continuing septal deviation and 
complaints of congestion, other physical findings were 
limited.

An associated X-ray examination report shows the following 
findings.  There was minimal narrowing of the medial 
compartment of the left knee.  There was mild hypertrophic 
change at the posterior aspect of the proximal tibia and the 
anterior aspect of the proximal tibia.  There were no frontal 
joint bodies or meniscal calcifications.  The report related 
that there may have been some minimal hypertrophic change at 
the posterior aspect of the left distal femur.  The films of 
the paranasal sinuses did not demonstrate air-fluid level, 
mass lesion, bony destruction or abnormal calcification to 
suggest acute sinusitis.  The right nasal turbinate 
inferiorly was perhaps slightly larger than the left.  This 
was nonspecific.

The report of a June 1999 VA examination shows that the 
veteran reported complaints of difficulty breathing through 
his nose for thirty-two years.  The veteran reported that 
since undergoing a septorhinoplasty while in service, he had 
been unable to breathe well through his nose.  In particular, 
he had a difficult time breathing painting fumes, which 
caused nausea and a burning sensation in his nose.  It was 
this which bothered the veteran most because it interfered 
with his jobs.  He reported that he had frequent bleeding 
from his nose, occurring approximately once per month.

On physical examination, the veteran's nasal pyramid was 
deviated to the left, and he had a nasal septal deviation to 
the right, obstructing his right nasal airway.  He had no 
nasal polyps or infection.  The June 1999 VA examination 
report contains impressions of (1) deviation of the nasal 
pyramid and septum with moderate obstruction of the right 
nasal airway; and (2) bleeding from the nose is probably 
secondary to nasal septal deviation.  However, we must rule 
out sinus disease.

Private and VA clinical records show treatment for various 
disorders and complaints.  These records include diagnosis of 
osteoarthritis and post traumatic arthritis involving joints, 
including of the knees.

A.  Rhinoplasty and Septoplasty for Deviated Nasal Septum

A maximum 10 percent evaluation is assignable for traumatic 
deviation of the nasal septum with 50-percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).  

The veteran's service-connected rhinoplasty and septoplasty 
for deviated nasal septum has been shown to presently 
manifest a deviation of the nasal pyramid and septum with 
moderate obstruction of the right nasal airway.  No polyps or 
infection were found on examination in June 1999.  Although 
the report of that examination addressed the veteran's report 
of frequent bleeding from the nose by opining that this was 
probably secondary to nasal septal deviation, no bleeding was 
noted in that or earlier examination reports as discussed 
above.  

The recent VA examination and clinical treatment reports do 
not contain any evidence that the veteran's residuals of 
nasal trauma cause any significant obstruction which would 
warrant an increase under rating criteria.  There is no 
clinical evidence that the veteran has more than minimal 
difficulty breathing due to residuals of his service-
connected rhinoplasty and septoplasty for deviated nasal 
septum. 
 
The veteran's nasal disability is evaluated as 10 percent 
disabling under the criteria of Diagnostic Code 6502 for 
deviation of the nasal septum, which is the maximum schedular 
rating for a deviated nasal septum.  As the disability is 
already evaluated at the maximum of 10 percent under 
Diagnostic Code 6502, an increase for the nasal deformity 
disability under Diagnostic Code 6502 is not warranted. 

The disability may alternatively be rated under the criteria 
of other diagnostic codes listed at 38 C.F.R. 4.97.  Where 
the service-connected disability involves loss of part of the 
nose or scars on the nose, the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6504, provide a 10 percent evaluation 
for loss of part of one ala or other obvious disfigurement.  
A 30 percent evaluation is warranted where the loss of part 
of the nose exposes both nasal passages.  However, the record 
does not show evidence to warrant an increase under that code 
or any other relevant diagnostic code criteria.

B.  Chronic Left knee Pain, Status Post Medial Meniscectomy 
With Arthritic Changes

Impairment of the knee may be rated under different 
diagnostic code criteria, depending on the manifestations of 
impairment.  Impairment of a knee involving recurrent 
subluxation or lateral instability is assigned a 30 percent 
evaluation when the disability is severe, a 20 percent 
evaluation when the disability is moderate, and a 10 percent 
evaluation when the disability is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Knee disability may be evaluated as to limitation of flexion 
or extension of the leg. Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, and a 10 percent 
evaluation when limitation is to 45 degrees.  Under 
Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, and a 10 percent evaluation when limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Precedent opinions by the 
VA General Counsel provide that separate ratings may be 
assigned for knee instability (Code 5257) and arthritis with 
limitation of motion (Codes 5003, 5010).  VAOPGCPREC 9-98 and 
23-97.  The record shows that the left knee is currently 
rated for manifestations of instability, and as noted, the 
veteran has been diagnosed with arthritis.  Therefore, knee 
may also be evaluated separately on the basis of a finding of 
limitation of motion.  

As shown during recent examination in April 1999, the 
veteran's left knee disability is manifested by minimal 
findings to include no effusion or lateral instability, and 
less than 1/2 cm of anterior/posterior movement; a range of 
motion from 0 to 142 degrees with no apparent pain, and some 
mild crepitus but very little popping with range of motion.  
The veteran reports complaints of swelling with certain 
activity and episodes of giving out.  X-ray examination shows 
minimal narrowing of the medial compartment of the left knee; 
and mild hypertrophic change at the posterior aspect of the 
proximal tibia and anterior aspect of the proximal tibia.  
There were no frontal joint bodies or meniscal 
calcifications.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5257, as there is no evidence of more than slight recurrent 
subluxation or lateral instability as to warrant an increase 
in excess of 10 percent under that code.  Further, as the 
veteran's range of motion is shown to be from 0 to 142 
degrees with no apparent pain, there is no evidence of 
limitation of flexion or extension motion that meets the 
criteria to warrant an increase under Diagnostic Codes 5260 
or 5261, respectively.  Therefore, an increase or separate  
evaluation pursuant to these codes is not warranted.  See VA 
O.G.C. Prec. Op. No. 23-97. 
 
As there is no clinical evidence of ankylosis, there is no 
basis for an evaluation under provisions of Diagnostic Code 
5256, which provides for evaluation for knee ankylosis.  
Also, the examination findings do not show impairment of the 
tibia and fibula with nonunion, with loose motion, requiring 
a brace, as to warrant an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The Board has also considered evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5258, for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  However, the examination findings 
do not show any evidence of locking.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. While the 
appellant complains of swelling and "giving out" associated 
with his right knee, the Board does not find that any related 
pain has resulted in functional disability in excess of that 
contemplated in the existing evaluation assigned.  At his 
April 1999 VA examination, he was able to toe walk with some 
awkwardness and instability, however, the veteran attributed 
this to his nonservice-connected back and hip problems.  
Also, there was no finding of effusion in the knee or pain on 
motion.  Significantly, with respect to Diagnostic Codes 5260 
and 5261, there is no evidence of loss of function during 
claimed left knee flare-ups to any extent as to warrant an 
increase on this basis.  Further, the Board has evaluated the 
veteran's left knee disorder under the diagnostic code for 
recurrent subluxation or lateral instability.  As Diagnostic 
Code 5257 is not predicated on loss of motion, 38 C.F.R. §§ 
4.40 and 4.45 are not for application under that code.  
Accordingly, these regulations do not provide a basis for an 
increased rating for the veteran's service-connected left 
knee disorder.

C.  Conclusion

The Board has considered other provisions, but finds that 
none is applicable or would allow for an increase.  There is 
no indication of any other findings on which a higher rating 
could be assigned under other code provisions which might be 
applicable.  The evidence in support of the veteran's claim 
includes his statements and testimony from a February 1999 
hearing regarding the severity of his disabilities.  In 
contrast, the medical findings on examination are of greater 
probative value, and do not show that an increased rating is 
warranted for either the nasal or left knee disability.  The 
Board concludes that the weight of the evidence is against 
the claim for an increased rating for rhinoplasty and 
septoplasty for deviated nasal septum; and for chronic left 
knee pain, status post medial meniscectomy with arthritic 
changes.

The Board also finds that the evidence does not present such 
an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  There has been 
no showing that the service-connected nasal or left knee 
disabilities have caused marked interference with employment 
or necessitated frequent periods of hospitalization.  The 
veteran did not report any loss of work due to his nasal or 
left knee disability.  The Board finds that the presently 
assigned evaluation appropriately takes into account such 
impairment as the veteran has reported.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App.  218, 227 (1995).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claims for an increase for either of 
his service-connected disabilities addressed in this 
decision.













ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disorder, the 
appeal is denied.

Entitlement to an increased evaluation for rhinoplasty and 
septoplasty for deviated nasal septum residuals of nasal 
trauma, and for chronic left knee pain, status post medial 
meniscectomy with arthritic changes, is denied.


		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 1 -


